Citation Nr: 1026902	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a disorder manifested by 
swelling of the feet.

3. Entitlement to service connection for residuals of a left 
wrist fracture.

4. Entitlement to service connection for sinusitis.

5. Entitlement to an initial rating greater than 30 percent for 
migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1996 to October 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
In the June 2006 decision, the RO granted the Veteran's service 
connection claim for migraine headaches and assigned an initial 
10 percent rating.  The Veteran appealed.  During the pendency of 
the appeal, the RO increased the initial rating from 10 percent 
to 30 percent in a December 2009 decision.  However, as this 
rating does not represent a grant of the maximum schedular 
benefits available, the claim for an increased rating remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a videoconference hearing before the 
Board in April 2009; the undersigned Veterans Law Judge presided.  
In July 2009, the Board remanded the appeal to obtain outstanding 
VA treatment records and afford the Veteran a VA neurological 
examination.  The requested development has been completed.  

The issues of service connection for a disorder manifested by 
swelling of the feet and residuals of a left wrist fracture are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The probative medical evidence is against a finding that the 
Veteran has PTSD.

2.  The probative medical evidence is against a finding that the 
Veteran has sinusitis. 

3.  The Veteran's headaches have not been manifested by frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009); 75 Fed. Reg. 39843 
(2010).  

2.  The criteria for the establishment of service connection for 
sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, Diagnostic 
Code 8100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

General laws and regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, certain disabilities, such as 
degenerative joint disease/ arthritis will be presumed to have 
been incurred during service, if the disability is manifested to 
a compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, supra. 
at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
supra. (lay person may provide eyewitness account of medical 
symptoms).


The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To substantiate a PTSD claim, the record must include a PTSD 
diagnosis by an appropriately qualified healthcare provider.  See 
38 C.F.R. §§ 3.304(f), 4.125(a).  The Board is aware that VA 
amended regulations, effective July 12, 2010, pertaining to the 
information and evidence necessary to establish an in-service 
stressor.  75 Fed. Reg. 39843 (2010).  Since the Veteran's 
stressor of a motor vehicle accident is documented by the record, 
the liberalizing provisions of the amended regulations are not 
pertinent in this instance. 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that a claim for service connection for a 
psychiatric disability encompasses all psychiatric 
symptomatology, regardless of how that symptomatology is 
diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, in a claim for service connection for PTSD, the Board 
typically adjudicates all diagnosed psychiatric disorders even if 
they are not specifically claimed by the Veteran.



A. Service connection for PTSD

Evidence

Service treatment records show that the Veteran injured her head 
in a January 2004 motor vehicle accident.  Following the 
accident, she began experiencing psychiatric symptoms.  A 
detailed psychological examination report, dated May 2004, showed 
that the Veteran experienced cognitive impairment immediately 
following the accident, but was improving.  Based upon an 
interview and clinical testing, the examiner diagnosed cognitive 
disorder.  Approximately a year later, a May 2005 
neuropsychological report repeated the cognitive disorder 
diagnosis and added an adjustment disorder diagnosis.  
Nonetheless, subsequent service treatment records, dated May and 
June 2005, reflect that the Veteran was given a PTSD diagnosis 
premised upon her reports of anxiety while driving.  The Veteran 
received a medical discharge due to her psychological disorder.  

The Veteran was afforded a VA PTSD examination in April 2006.  
The examiner reviewed the claims file and recited the Veteran's 
history.  Mental status examination showed that the Veteran had a 
constricted affect and attention disturbance.  She also affirmed 
having occasional panic attacks.  Psychological testing revealed 
mild residual deficits in learning and memory.  Based on the 
record, the examiner determined that a cognitive disorder was 
present and that the Veteran did not meet the criteria for a PTSD 
diagnosis.  He noted the May 2005 PTSD diagnosis, but explained 
that the Veteran remained completely amnesic to the accident.  He 
opined that her present symptoms of depression and anxiety are 
more likely residuals of her head injury.  

VA treatment notes from May and June 2006 reflect that the 
Veteran was diagnosed with PTSD, but this diagnosis was changed 
to major depressive disorder.   Subsequent VA treatment records 
confirm a PTSD diagnosis.  

A June 2007 VA psychological examination report is of record.  
The examiner reviewed the claims file and interviewed the 
Veteran.  Mental status examination was within normal limits and 
showed fair insight and judgment.  The examiner diagnosed a mood 
disorder due to a head injury and depression.  He commented that 
the depressive symptoms are related to her head injury.  

The Veteran received another VA PTSD examination in November 
2009.  The examiner reviewed the claims file, recited the 
Veteran's history, and interviewed the Veteran.  Mental status 
examination showed a blunted affect and mildly impaired memory.  
The examiner diagnosed cognitive disorder.  She observed the 
Veteran was being treated for anxiety, depression, and a mood 
disorder and believed these symptoms were most consistent with 
the cognitive disorder.  The examiner reiterated that the Veteran 
did not have PTSD symptoms.  She explained that the Veteran does 
not remember the motor vehicle accident, precluding a PTSD 
diagnosis.  

Analysis
  
The Veteran contends that her psychiatric symptoms of depression 
and anxiety are distinct from her service connected cognitive 
disorder and manifest into PTSD.  Although the underlying 
symptomatology for the cognitive disorder and claimed PTSD may 
duplicate, the issue of duplicative symptomatology is a question 
of rating, rather than the present issue of service connection.  
See generally Ferenc v. Nicholson, 20 Vet. App. 58 (2006) 
(discussing the distinction in the terms "compensation," 
"rating," and "service connection" as, although related, each 
having a distinct meaning as specified by Congress).

The Board finds the Veteran credible in her reports of 
psychiatric symptoms.  Nonetheless, the Veteran has not been 
shown to have specialized education, experience, or training in 
treating or classifying psychiatric disorders.  The Board must 
determine whether there is probative evidence to support her 
assertion that she has PTSD apart from her service connected 
cognitive disorder.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  The Board will consider 
the competent medical evidence in making such a determination.  
Barr, supra. 38 C.F.R. §§ 3.304(f), 4.125(a).  By "competent 
medical evidence" is meant in part that evidence which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  38 C.F.R. § 3.159(a). 

The probative competent medical evidence does not show that the 
Veteran has PTSD.  Service treatment records from May and June 
2005 and a VA treatment note from May 2006 show a PTSD diagnosis.  
However, the May 2006 diagnosis was changed to major depression 
and to rule out PTSD.  The three VA psychiatric examination 
reports show that the examiner declined to diagnosis PTSD and 
attributed the Veteran's present psychological symptoms to her 
service connected cognitive disorder.  In reaching their 
conclusions, the VA examiners conducting the April 2006 and 
November 2009 reports commented that the Veteran does not 
remember the accident.  For these reasons, the Board finds that 
the probative medical evidence does not support a finding that 
the Veteran has a PTSD diagnosis.  Guerrieri, supra; Owens, 
supra; 38 C.F.R. §§ 3.159(a), 3.304(f), 4.125(a). 

As the record is against a finding that the Veteran meets the 
criteria for service connection for PTSD, the claim is denied.  
38 C.F.R. §§ 3.303, 3.304(f).  

The Board has considered the Court's ruling in Clemons, supra.  
In this instance, the Veteran is presently in receipt of service 
connection for a cognitive disorder.  The medical record 
indicates that the present non-PTSD psychiatric symptoms are 
contemplated by this service connected disorder.  Thus, the 
additional psychiatric symptoms raised by the record have been 
considered by VA.  See id.  

B.  Service connection for sinusitis

Evidence

On several occasions during her period of active service, the 
Veteran was treated for sinus related disorders.  However, X-rays 
taken in March 2002 showed that the para-nasal sinuses were 
clear.  

Shortly following separation, the Veteran was afforded a May 2006 
VA examination for her claimed disabilities.  The Veteran 
affirmed that she had sinus problems for nearly 10 years.  
However, upon describing her symptoms as a "runny nose" and 
occasional upper respiratory tract infections, the examiner 
reclassified her symptoms as rhinitis.  She also noted that the 
Veteran never had a sinus infection and a CT scan of her sinus 
passages was normal.  She diagnosed rhinitis and concluded that 
there was insufficient pathology to diagnose sinusitis.  

The Veteran underwent a June 2007 VA examination for her 
sinusitis disorder.  The Veteran reported symptoms of nasal 
congestion and nasal drainage.  The examiner also reviewed the 
claims file.  A sinus CT scan did not show any evidence of 
sinusitis.  The examiner conducted a clinical examination of the 
Veteran's nose.  He determined that the Veteran's symptoms were 
compatible with allergic and non-allergic rhinitis and that 
sinusitis was not present.     

VA treatment records, dated December 2008, showed that the 
Veteran visited the emergency room upon complaints of sinus 
drainage and body aches.  Clinical examination was normal aside 
from frontal and maxillary sinus tenderness.  An 
electrocardiogram showed a normal sinus.  The physician diagnosed 
sinusitis and recommended a follow up visit in the primary care 
clinic.  

At the April 2009 Board videoconference hearing, the Veteran 
reported that she made an emergency room visit for sinus problems 
in December 2008.  The Veteran testified that she initially 
developed it during service and continued to have two to three 
sinus infections per year.

VA reexamined the Veteran for sinusitis in October 2009.  The 
Veteran primarily complained of postnasal drainage.  The examiner 
conducted a sinus CAT scan that returned negative, and he noted 
that all additional sinus CAT scans of record returned negative.  
Clinical examination of the nose was normal.  Based on clinical 
examination and review of the record, the examiner determined 
allergic rhinitis was present.  He commented that there is no 
evidence of acute or chronic sinusitis.  



Analysis

The Veteran contends that she incurred sinusitis during her 
period of active service.  The Board observes that the Veteran is 
competent to report symptoms that may be related to sinusitis.  
Layno, supra.  However, as she has not been shown to have 
specialized experience, training, or education in medicine, the 
Board does not find her competent to render medical diagnosis or 
opinions regarding ear, nose, and throat disorders.  Competent 
medical evidence is required to establish medical diagnosis as to 
her reported symptoms.  Barr, supra.  By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a). 

The Board must determine how much weight to attach to the medical 
evidence of record.  See Guerrieri, supra.  Greater weight may be 
placed on one medical professional's opinion over another, 
depending on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, they 
reviewed prior clinical records and other evidence.  Gabrielson, 
supra.  

The competent medical evidence is against a finding that the 
Veteran has sinusitis.  Guerrieri, supra.  In all three VA 
examination reports, the examiners determined that the Veteran 
did not have sinusitis.  They based their conclusions upon the 
Veteran's reported symptoms, review of her medical history, and 
clinical examination.  Gabrielson, supra.  The Board notes that 
service treatment records and a December 2008 emergency room 
visit indicated a diagnosis of sinusitis.  However, unlike the VA 
examiners, these healthcare providers did not have access to the 
Veteran's entire medical history.  Additionally, it is not clear 
if they reviewed the medical studies of the Veteran's sinuses 
that returned normal and were noted by the examiners in their 
determination that sinusitis was not present.  See id.  Since the 
probative medical evidence does not establish that the Veteran 
presently has sinusitis, the service connection claim for 
sinusitis must be denied.  38 C.F.R. § 3.303.      
   


II.  Rating in excess of 30 percent for service connected 
headaches 

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In its most recent decision, the RO increased the initial rating 
for the Veteran's service connected headaches from 10 percent to 
30 percent pursuant to Diagnostic Code 8100.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  The Veteran contends her headaches warrant 
a higher rating.

Under Diagnostic Code 8100, a 30 percent disability rating is 
assigned for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  Id.  A 50 percent rating is assigned for 
migraines with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which 
the Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE 
EDITION (1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

Evidence

VA treatment notes, dated March 2006, showed that the Veteran 
complained of migraine headaches recurring daily.  The examiner 
suggested a CT scan for further evaluation.  The following month 
VA treatment notes showed that the head CT scan was within normal 
limits.  The examiner recommended additional medication.  

At the May 2006 VA examination, the Veteran reported experiencing 
headaches following her motor vehicle accident.  Presently, she 
described having throbbing frontal and temporal headaches on a 
daily basis.  She relieved her symptoms with medication and rest.  
The examiner diagnosed migraine headaches. 

VA treatment notes from June 2006 reflect that the Veteran 
complained of severe headaches productive of nausea, light 
headedness, dizziness, and light sensitivity.  Medication did not 
provide complete relief for her symptoms.  

The Veteran was reexamined by VA specifically for her headaches 
in September 2009.  Presently, she experienced pain in both 
temples moving to the top and high cervical area.  She had a 
severe headache about once a month and minor headaches more 
often.  She described the severe headaches as being of a 
prostrating nature.  During headaches, the Veteran stated that 
she did not currently take medications to alleviate her symptoms.  
For domestic activities, she affirmed having to stop and rest 
about two times a month.  Clinical examination showed normal 
papillary reaction and fundi, visual fiends, and external ocular 
movements.  Cranial nerves were normal.  The examiner diagnosed 
migraine headaches following head injury in the motor vehicle 
accident.  



Analysis 

The Veteran contends her headaches approximate the criteria for a 
50 percent rating.  Under Diagnostic Code 8100, a 50 percent 
rating is warranted for very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  The evidence shows 
that the Veteran experiences prostrating attacks about once or 
twice a month.  The most recent VA examination report showed that 
the Veteran reported her headaches forced her to stop activities 
of daily living about twice a month and leave her classes about 
three times a month.  However, she was not taking medication to 
relieve her pain symptoms.  

The Board finds that the headache disability picture does not 
approximate the criteria for a 50 percent rating for the 
following reasons.  The Veteran has described having prostrating 
headaches about twice a month.  The 50 percent rating criteria 
under Diagnostic Code 8100 contemplates severe economic 
inadaptability.  Id.  However, she remains a full time student 
and according to the most recent VA examination report, she does 
not take medication for pain relief.  Although a June 2006 note 
reflects that present medications did not relieve her symptoms, 
the rest of the record does not indicate her headaches are beyond 
relief through proper medical treatment.  The claim for a rating 
in excess of 30 percent for service connected headaches is 
denied.  Id.

The record shows that the Veteran is presently a full time 
student.  As such, the issue of entitlement to total disability 
based upon individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service connected headaches should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
her employment status beyond that interference contemplated by 
the assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

III.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in November 2005 and March 
2006 letters, prior to the date of the issuance of the appealed 
June 2006 rating decision.  The Board further notes that the 
March 2006 letter contained notice concerning how a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal was subject to a prior Board remand in July 2009 for 
additional development.  The record must reflect substantial 
compliance with the Board's prior remand directives.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008).  The July 2009 Board remand 
directed the agency of original jurisdiction to obtain VA Medical 
Center (VAMC) records from several locations and to afford the 
Veteran a VA neurological examination for her claimed headache 
disorder.  The additional VAMC records have been associated with 
the claims file and a VA neurological examination report, dated 
in September 2009, is of record.  The Board finds the present 
record shows substantial compliance with the July 2009 remand 
instructions.  See id. 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, the Veteran was afforded multiple VA examinations 
concerning each claimed disability that were fully adequate for 
the purposes of adjudication.  The VA examination reports include 
review of the record, interview of the Veteran, physical 
examination, and medical opinions by appropriately qualified 
healthcare providers.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for PTSD is denied. 

Service connection for sinusitis is denied. 

An initial rating in excess of 30 percent for service connected 
headaches is denied.  


REMAND

The claims of service connection for residuals of a left wrist 
fracture and swelling of both feet are remanded for a VA 
examination to determine whether these symptoms may be productive 
of an undiagnosed illness pursuant to 38 C.F.R. § 3.317.  

In service treatment records, dated January 1999, the Veteran 
complained of swelling in both feet while stationed at the Prince 
Sultan Air Force Base in Saudi Arabia.  They also show that she 
fractured her left wrist in August 2000.  The Veteran reports 
that she continues to experience left wrist pain and occasional 
swelling of her feet.  The medical record does not show any 
diagnosis for her reported symptoms.  

As noted above, the Veteran's service treatment records refer to 
service in Saudi Arabia.  In her claim filed in November 2005, 
the Veteran also indicated in the affirmative that she had been 
stationed in the Gulf after August 1, 1990, and that she had been 
exposed to an environmental hazard in the Gulf War, although she 
also responded, where she was requested to identify the resulting 
disability, that she had "none at this time."  Nonetheless, the 
Veteran's service in the Southwest Asia theater of operations 
should be verified and her status as a Persian Gulf veteran 
determined.  The record has not been developed as to whether she 
has an undiagnosed illness.  If her status as a Persian Gulf 
veteran is established, as the record now before the Board 
suggests, the Board finds that a reexamination for undiagnosed 
illness is necessary for the reported symptoms.  38 C.F.R. 
§§ 3.159(c)(4), 3.317.  The examiner must review the claims file 
and interview the Veteran as to her present symptoms involving 
her left wrist and feet.  A clinical examination is to be 
conducted with appropriate testing.  The examiner must express an 
opinion as to whether the Veteran's current left wrist and feet 
symptoms are capable of diagnosis and whether there is any 
objective indication or independently verifiable evidence of a 
chronic disability.  A rationale must accompany all opinions 
expressed.  If the examiner cannot give an opinion without resort 
to speculation, he or she should so state and further identify 
any missing information that would generate a non-speculative 
opinion.         

Accordingly, the case is REMANDED for the following action:

1.  Verify whether the Veteran is a Persian 
Gulf veteran and verify her service in the 
Southwest Asia theater of operations.  

2.  Send the Veteran notice of the 
information and evidence needed to 
substantiate a service connection claim based 
upon undiagnosed illness under 38 C.F.R. 
§ 3.317.  

3.  After affording the Veteran a period of 
time to respond in light of the notice above, 
schedule the Veteran for a VA undiagnosed 
illness examination to evaluate her reported 
left wrist and feet symptoms.  

The examiner must review the claims file and 
interview the Veteran as to her present left 
wrist and feet symptoms.  A clinical 
examination is to be conducted with 
appropriate testing.  The examiner must 
express an opinion as to whether the 
Veteran's current left wrist and feet 
symptoms are capable of diagnosis and whether 
there is any objective indication or 
independently verifiable evidence of a 
chronic disability.  A rationale must 
accompany all opinions expressed.  If the 
examiner cannot give an opinion without 
resort to speculation, he or she should so 
state and further identify any missing 
information that would generate a non-
speculative opinion.         

4.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and her representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


